Citation Nr: 0500321	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-32 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of injury to the cervical spine with degenerative arthritis, 
rated as 10 percent prior to October 1, 2002 and 20 percent 
thereafter.

2.  Entitlement to a higher initial evaluation for residuals 
of injury to the lumbar spine with degenerative arthritis, 
rated as 10 percent prior to October 1, 2002 and 20 percent 
thereafter.

3.  Entitlement to an effective date earlier than August 3, 
1999 for the award of service connection for residuals of 
injury to the cervical and lumbar spine segments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO).  In 
that decision, the RO granted service connection for 
residuals of injury to the cervical spine with degenerative 
arthritis with an initial evaluation of 10 percent effective 
August 3, 1999 and 20 percent effective October 1, 2002.  The 
RO also granted service connection for residuals of injury to 
the lumbar spine with degenerative arthritis with an initial 
evaluation of 10 percent effective August 3, 1999 and 20 
percent effective October 1, 2002.  The veteran has appealed 
the initial evaluations assigned as well as the effective 
date of award of service connection for his cervical and 
lumbar spine disabilities.  The Board has rephrased the 
issues on the title page to reflect that staged ratings are 
in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).

In May 2004, the veteran appeared and testified at the RO 
before C.W. Symanski who is the Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).

The Board notes that the veteran has claimed an inability to 
work due to his service connected cervical and lumbar spine 
disabilities.  The Board refers to the RO a claim for a total 
disability rating due to individual unemployability due to 
service connected disability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

The issues of entitlement to higher initial ratings for 
cervical and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below. 


FINDINGS OF FACT

1.  In February 1985, the RO denied claims of service 
connection for residuals of neck and back injuries, but the 
veteran did not initiate an appeal to that decision.

2.  In December 1987, the RO denied an attempt to reopen a 
claim of service connection for residuals of a neck injury, 
but the veteran did not initiate an appeal to that decision.

3.  The veteran filed a written document on March 17, 1999 
indicating an intent to reopen claims for service connection 
for cervical and lumbar spine disabilities that serves as the 
basis for reopening and granting his claims.




CONCLUSIONS OF LAW

1.  The February 1985 decision denying service connection for 
cervical and lumbar spine disabilities is final.  38 U.S.C.A. 
§ 4004 (West 1982); 38 C.F.R. § 19.129(a) (1985).

2.  The December 1987 decision declining to reopen a claim 
for cervical spine disability is final.  38 U.S.C.A. § 4004 
(West 1982); 38 C.F.R. § 19.129(a) (1987).

3.  The criteria for an effective date of March 17, 1999, but 
no earlier, for an award of service connection for cervical 
and lumbar spine disabilities have been met.  38 U.S.C.A. 
§§ 5108, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400(r) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date earlier 
than August 3, 1999 for the award of service connection for 
residuals of injury to the cervical and lumbar spines.  He 
seeks retroactive benefits effective to his date of discharge 
from service and asserts that he appealed through his 
accredited representative a February 1985 RO decision denying 
service connection claims for residuals of injury to the 
cervical and lumbar spines.

The veteran served on active duty from July 1971 to August 
1974.  His original application for VA compensation benefits 
due to a back and neck injury was received in October 1984 by 
means of a VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  In December 1984, he appointed the 
Disabled American Veterans as his accredited representative.  
See VA Form 23-22 acknowledged by the RO on January 9, 1985.

In a decision dated February 5, 1985, the RO denied claims 
for residuals of back and neck injury.  By letter dated 
February 15, 1985, the RO notified the veteran of the denial 
of his claims.  The back of the letter advised him of his 
appellate rights as follows:

APPEAL.  You may appeal our decision to the 
Board of Veterans Appeals at any time within 
one year from the date of this letter if you 
believe the decision is not in accord with the 
law and the facts now of record.  You can 
start the appeal process by filing a Notice of 
Disagreement.  You may do this by writing a 
letter to his office stating you wish to 
appeal.  If more than one benefit is involved, 
you should identify the benefit or benefits 
for which you are appealing.  If you decide to 
appeal, we will advise you further as to your 
procedural rights as your claim progresses 
through the several stages of the appeal 
process.

The next document filed by the veteran consists of a VA Form 
21-4138 received on July 1987 pertaining only to a claim for 
service connection for posttraumatic stress disorder (PTSD).

In July 1987, the veteran submitted a VA Form 21-4138 which 
stated as follows:

"Please advise me of the exact reason my 
claim for service connected neck condition was 
denied.  I need this info. in order to obtain 
new evidence to reopen my claim."

An August 14, 1987 RO letter advised the veteran of the 
status of his claim as follows:

Service connection could not be granted for 
your claimed neck condition because we did not 
have evidence showing continuity of treatment 
for such a condition since your discharge from 
military service.  In order to reopen your 
claim, you will need to submit evidence which 
shows that you were treated for a neck 
condition from the time of your discharge up 
to the present.  The best type of evidence 
would be statements from physicians who have 
treated you during this period.

If we may be of assistance in any way, please 
notify us at the above address.

In November 1987, the veteran submitted lay statements 
regarding continuity of cervical spine symptoms since his 
discharge from service.  By means of a rating decision dated 
December 16, 1987, the RO declined to reopen a claim for 
service connection for cervical spine disability.  A January 
12, 1987 RO letter advised the veteran that it declined to 
reopen his claims and notified him of his appellate rights.

In June 1988, the veteran filed a claim of entitlement to 
nonservice connected pension benefits.  See VA Form 21-527 
(Income-Net Worth and Employment Statement (In support of 
claim for Total Disability Benefits)) received June 10, 1988.

In pertinent part, the veteran submitted a VA Form 21-4138 
filing on March 17, 1999 that stated as follows:

"Because of the constant worse[ning] of my 
condition due to problems created while in 
active duty.  Also, in that I've long suffered 
without any aid and/or compensation - I 
therefore respectfully request upgrade of 
percentage of disability from 0% service 
connected and back pay wherein it may be in 
accord with VA Regulations."

An April 6, 1999 RO letter responded to the veteran's 
statement as follows:

We have received your recent claim for an 
increase in your service connected 
compensation.  However, you are not service 
connected for any disabilities.  All claims 
for service connection: Nervous condition; 
neck condition; and back condition, were 
denied many years ago.  If you wish to reopen 
these claims, you must submit new and material 
evidence to show these conditions were 
incurred in or aggravated by service.

If you are filing a new service connection 
claim, you need to tell us the specify [sic] 
disability and submit medical evidence of 
continuous treatment since service.

On August 3, 1999, the veteran submitted a VA Form 21-526 
formally requesting to reopen his claims for cervical and 
lumbar spine disabilities.  By means of a rating decision 
dated November 2002, the RO granted service connection for 
residuals of injury to the cervical and lumbar spine segments 
with an August 3, 1999 effective date of award.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
When an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  In pertinent part, the effective 
date for reopened claims is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2004).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the veteran filed a 
formal claim for service connection for cervical and lumbar 
spine disabilities on August 3, 1999.  The RO has assigned 
the effective date of award effective to this filing.  The 
veteran argues for an earlier effective date of award based 
on the premise that he appealed an RO decision in 1985 that 
was never processed and, thus, remains pending.  

The RO initially adjudicated, and denied, claims for service 
connection for residuals of injury to the cervical and lumbar 
spine segments in a February 1985 decision.  The veteran was 
provided notice of the denial as well as his appellate rights 
by RO letter dated February 15, 1985.  Neither the veteran or 
his representative filed a document within one year from the 
date of notice on February 15, 1985 indicating an intent to 
appeal the RO's decision.  That decision is final.  38 
U.S.C.A. § 4004 (West 1982); 38 C.F.R. § 19.129(a) (1985).

The veteran attempted to reopen his claim for service 
connection for cervical spine disability in July 1987, but 
this claim was denied by a December 1987 RO rating decision.  
The RO provided the veteran notice of the decision and his 
appellate rights by letter dated January 12, 1988, but he did 
not appeal that decision.  That claim, therefore, is also 
final.  38 U.S.C.A. § 4004 (West 1982); 38 C.F.R. § 19.129(a) 
(1987).

In pertinent part, the veteran submitted a VA Form 21-4138 
filing on March 17, 1999 indicating an intent to seek 
compensation benefits for injury incurred during active duty.  
At that time, he did not identify the particular disability, 
or disabilities, for which compensation was being sought.  
The RO sent the veteran a clarifying letter in April 1999, 
and the veteran responded by submitting his formal 
application for benefits on August 3, 1999; the date the RO 
has accepted as the effective date of award for service 
connection.  The Board finds that the veteran's March 17, 
1999 constitutes a written document indicating an intent to 
seek VA compensation benefits for disability incurred during 
active duty.  This pro se document lacked the clarification 
required for the RO to adjudicate the particular disability, 
or disabilities, claimed as service connected.  However, it 
served as the basis for the RO's April 1999 letter seeking 
clarification of the veteran's intent and the August 3, 1999 
filing accepted as the date of claim.  The Board applies a 
sympathetic reading to the veteran's March 17, 1999 filing 
and finds that this document constitutes the date of claim in 
this case.  Szemraj, 357 F.3d at 1373.  The Board, therefore, 
grants an effective date of March 17, 1999 for award of 
service connection for cervical and lumbar spine 
disabilities.

The Board has carefully reviewed the remaining documents of 
record and finds, as a matter of law, that the veteran is not 
entitled to an effective date prior to March 17, 1999 for his 
award of service connection for cervical and lumbar spine 
disabilities.  In so holding, the Board notes that the 
veteran believes that his compensation benefits should be 
made retroactive to his date of separation from service.  
Notwithstanding the merits of this argument, the provisions 
of Section 5110(a) are clear that an award based on an 
attempt to reopen a claim of compensation "shall" not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2004).  The fact that the veteran's cervical and lumbar 
spine disabilities have been chronic since service is 
irrelevant for effective date purposes.  Furthermore, VA's 
statutory and regulatory authority does not provide an 
exception to finality of decisions where a representative may 
have failed to initiate an appeal to an adverse RO decision.

The Board therefore finds that the veteran is entitled to an 
effective date of March 17, 1999 for his award of service 
connection for cervical and lumbar spine disabilities; there 
are no communications prior to this time which may be 
considered a formal or informal claim.  38 U.S.C.A. §§ 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) 
(2004).

In closing, the Board notes that the earlier effective date 
of award claim stems from a claim to reopen filed on March 
17, 1999.  On February 2002, the RO provided the veteran a 
letter advising him of the types of evidence and/or 
information necessary to substantiate his claim as well as 
the relative duties on the part of himself and VA in 
developing his claims.  38 U.S.C.A. § 5103 (West 2002).  VA's 
General Counsel has held that, in such a situation, the duty 
to notify provisions of 38 U.S.C.A. § 5103 have been 
satisfied.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by General Counsel precedent opinions.  38 U.S.C.A. § 
7104(c) (West 2002).  In any event, the Board notes that the 
law, and not the facts, are dispositive on the issue of 
entitlement to an effective date of award prior to March 17, 
1999.  Therefore, the provisions of 38 U.S.C.A. § 5103 are 
not applicable to the remaining aspects of the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).


ORDER

An effective date of March 17, 1999, but no earlier, is 
granted for the award of service connection for cervical and 
lumbar spine disabilities.


REMAND

The veteran claims entitlement to higher initial evaluations 
for his service connected cervical and lumbar spine 
disabilities.  He is being followed by VA's neurology service 
for intermittent radicular symptoms of both upper extremities 
and the left lower extremity.  His clinic findings have 
included sensory carpal tunnel syndrome of both extremities 
confirmed by electromyography (EMG) and nerve conduction 
velocity (NCV) study as well as narrowing of the spinal canal 
with possible compression of the left L5 nerve root as 
demonstrated by computerized tomography (CT) scan.  VA 
examination in October 2002 found no evidence of demonstrable 
neurologic deficits, but did not assess whether the veteran's 
sensory complaints represent chronic neurologic 
manifestations of his cervical and/or lumbar spine 
disabilities.  See, e.g., 38 U.S.C.A. § 4.124a (2004) 
(providing a minimum rating for neuralgia which is wholly 
sensory in nature).  The Board requires current VA orthopedic 
and neurology examinations in order to assess the current 
nature and severity of the veteran's chronic manifestations 
of his cervical and lumbar spine disabilities.

The Board next notes that a July 1987 VA inpatient report 
records that the veteran had filed a claim for disability 
benefits with the Social Security Administration (SSA).  VA 
must obtain all documents associated with the SSA claim prior 
to any further adjudication of the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  On remand, the RO should 
provide the veteran a notice which advises the veteran of the 
types of evidence and/or information necessary to 
substantiate his claims as well as the relative duties on the 
part of himself and VA in developing his claims.  See 
38 U.S.C.A. § 5103 (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO should send the veteran a notice 
complying with the provisions of 38 U.S.C.A. § 5103 
that advises him of the types of evidence and 
information necessary to substantiate his claims 
for higher initial ratings for his cervical and 
lumbar spine disabilities.  The veteran should be 
specifically advised to submit any evidence and/or 
information in his possession which he believes to 
be relevant to his claims on appeal.

2.  The RO should obtain the veteran's complete VA 
clinic records since October 2003.

3.  The RO should contact SSA and request a copy of 
all legal and medical documents associated with the 
veteran's application for disability benefits.

4.  The RO should schedule the veteran for 
orthopedic examination to determine the current 
nature and severity of his cervical and 
thoracolumbar spine disabilities.  The examiner 
should be requested to perform any and all tests 
necessary and the results should be included in 
the examination report.  The orthopedic examiner 
should be requested to report all orthopedic 
manifestations of the veteran's service connected 
cervical and thoracolumbar spine disabilities, to 
include providing range of motion findings for 
forward flexion, extension, left and right 
lateral flexion, and left and right lateral 
rotation.  The examiner must provide opinion as 
to the extent, if any, of functional loss of use 
of the cervical and thoracolumbar spines due to 
pain, incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of degrees 
of additional loss of motion.  Send the claims 
folder to the examiner for review.

5.  The RO should then schedule the veteran for 
neurologic examination to determine the current 
nature and severity of the chronic neurologic 
manifestations of his cervical and thoracolumbar 
spine disabilities, if any.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  The neurologist should be 
provided the claims folder and a copy of this 
REMAND prior to examination.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's service 
connected cervical and thoracolumbar spine 
disabilities, to include specifying any and all 
neurologic symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the nerve(s) 
affected (e.g., sciatic nerve).  The examiner 
should provide opinion as to whether the veteran's 
carpal tunnel syndrome symptoms of the upper 
extremities is at least as likely as not a 
manifestation of his service connected cervical 
spine disability.

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


